Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2022 has been entered.

Response to Arguments
The office action is in response to Applicant’s Remarks/Amendments filed on 01/04/2022.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s amendments, these amendments incorporate additional abstract limitations for consideration under Step 2A, Prong 1. In particular, calculating a travel time based on two locations and adding a client to a wait list of a professional, as drafted, under consideration of the broadest reasonable interpretation of the claimed invention, are abstract limitations that further define the process of managing an interaction between individuals. Similarly, the limitations directed to determining the complexity of the service and determining a baseline time of service based on said complexity, as drafted, under consideration of the broadest reasonable interpretation of the claimed invention, are directed to the abstract idea grouping under Step 2A, Prong 1. These amendments incorporate additional details regarding how the wait time is calculated, which is identified in order to manage the interaction between individuals. Therefore, these amendments are not for consideration under Step 2A, Prong 2 or Step 2B as an additional element. 
Regarding Applicant’s assertion of “However, Applicant disagrees and submits that the claims are instead directed to an optimization in predicting client wait times based on a set of specific real-world parameters, such as a set of physical locations, client-specific tax information, and historic service times. Specifically, the claimed invention provides an optimization to client wait times and scheduling services by accurately predicting wait times based on real-world factors,” Examiner respectfully disagrees. An improvement to client wait times and scheduling services is an improvement to the abstract idea, which is not an improvement to technology or a technical field. 
Regarding Applicant’s assertion of “Specifically, the additional elements which integrate the purported abstract idea into a practical application include receiving a previously filed tax return, automatically calculating a travel time, and automatically adding an entry for the client into a waiting list of the best professional.” Examiner respectfully disagrees. The limitation of receiving a previously filed tax return, as drafted, is pre-solution activity defining the step of gathering data, which, when considered both individually and in combination, is not sufficient to prove integration into a practical application. The claim limitations of automatically calculating a travel time and automatically adding an entry, as drafted, are a part of the Step 2A, Prong 1 analysis. Therefore, these limitations would not be evaluated under Step 2A, Prong 2 or Step 2B.
Regarding Applicant’s assertion of “Applicant submits that receiving a previously filed tax return of the client is a specific practical application because the service time can be determined based on client-specific tax information. For example, if a client has particularly complex requirements for their tax return which can be inferred based on the previous return, the service time will reflect this determined complexity. ” Examiner respectfully disagrees. This does not integrate the judicial exception into a practical application because these limitations are a part of the judicial exception. This subject matter was evaluated under Step 2A, Prong 1 as being a part of the abstract idea grouping related to “Certain Methods of Organizing Human Activity.” Therefore, this limitation cannot integrate the judicial exception into a practical application. Even assuming arguendo, there is no positive recitation of additional elements within the limitation for consideration under Step 2A, Prong 2.
Regarding Applicant’s assertion of “Further, automatically calculating a travel time based on a determined location of the client and a stored location of the professional incorporates concrete real-world elements into the claim which is at least a practical application.” Examiner respectfully disagrees. This does not integrate the judicial exception into a practical application because these limitations are a part of the judicial exception. This subject matter was evaluated under Step 2A, Prong 1 as being a part of the abstract idea grouping related to “Certain Methods of Organizing Human Activity.” Therefore, this limitation cannot integrate the judicial exception into a practical application. Even assuming arguendo, there is no positive recitation of additional elements within the limitation for consideration under Step 2A, Prong 2. 
Regarding Applicant’s assertion of “Further still, automatically adding an entry for the client into a waiting list of the professional transcends the purported abstract idea of organizing human activity and causes an external waiting list to be automatically updated. Applicant submits that automatically adding a waiting list entry for the client integrates any purported abstract idea into a practical application,” Examiner respectfully disagrees. This does not integrate the judicial exception into a practical application because these limitations are a part of the judicial exception. This subject matter was evaluated under Step 2A, Prong 1 as being a part of the abstract idea grouping related to “Certain Methods of Organizing Human Activity.” Therefore, this limitation cannot integrate the judicial exception into a practical application. Even assuming arguendo, there is no positive recitation of additional elements within the limitation for consideration under Step 2A, Prong 2. This limitation further defines the abstract idea related to “Managing an interaction between individuals” because the act of adding a client to the wait list of the professional is an act that manages the interaction between the individuals. Therefore, Examiner respectfully disagrees with Applicant’s assertions. 
Regarding Applicant’s assertion of “Specifically, Applicant submits that receiving a previously filed tax return and estimating a time based at least in part on the client-specific tax information at least not well-understood and routine. This is an improvement over the cited art as recited by the instant claims that provides a real-world benefit,” Examiner respectfully disagrees. The limitation directed to receiving a 
Regarding Applicant’s assertion of “Further, automatically adding an entry for the client into a waiting list of the professional is at least not routine or well-understood. Applicant submits further that generic computer components would not be capable of the claimed steps,” Examiner respectfully disagrees. This limitation is a part of the abstract idea for consideration under Step 2A, Prong 1. Even assuming arguendo, Examiner respectfully asserts that claim 1 only recites a non-transitory computer readable medium for performing the claimed function. Claims 8 and 15 are directed to a method with no particular technological components performing this function. The claimed abstract idea is performed by a generic computer component. Therefore, Examiner respectfully disagrees with Applicant’s assertion.  
Therefore, the present claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1-7 are directed to a non-transitory computer-readable media storage, which is a product, which is a statutory category of invention. Claims 8-14 and 15-20 are directed to a method, and 
Step 2A, Prong 1: Claims 1, 8, and 15 are directed to the abstract idea of determining a best professional for an individual based on waiting times, constituting an abstract idea based on certain methods of organizing human activity related to managing interactions between people. Regarding claim 1, the limitations of “determining one or more client requirements for the tax return preparation service to be performed for the client from a preliminary questionnaire; determining a plurality of professionals meeting the one or more client requirements for the tax return preparation service based at least in part on the client-specific information from the previously filed tax return; for each professional of the plurality of professionals: determining a current waiting list for the professional comprising one or more waiting clients for the professional; estimating, for each waiting client, a time required for the professional to service the waiting client, wherein the estimated time required is adjusted based at least in part on a relative amount of time for the professional to service the waiting client as compared to an amount of time for other professionals to service the waiting client; estimating, for a current client being serviced by the professional, a remaining time for the professional to service the current client, wherein the remaining time is based at least in part on an estimated fraction of remaining service for the current client and an amount of time required for the current client to complete a completed fraction of the service; and Page 2 of 14U.S. Patent Application Serial No. 15/296,581 Response Dated September 2, 2021 Responsive to Office Action Dated June 3, 2021 calculating an estimated wait time until the professional is available based at least in part on the estimated times for the professional to service the plurality of waiting clients and the estimated remaining time for the current client; automatically calculating a travel time based on a determined location and a stored location of the professional; determining a best professional based at least in part on the estimated wait time for each of the plurality of professionals, in response to determining the best professional, automatically adding an entry for the client into the waiting list of the best professional,” as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity. The limitations detail the instructions to determine a best professional by determining time values and service wait estimations, but for the recitation of generic computer components. The act of 
Similarly, regarding claim 8, the limitations of “determining one or more tax return preparation services required by the client from a preliminary questionnaire; for each service of the one or more tax return preparation services required by the client: automatically determining a complexity of the service based on the client-specific tax information; determining a baseline time to perform the service based on the preliminary questionnaire and the determined complexity; adjusting the baseline time based on an amount of time previously required to perform a similar service for the client; further adjusting the baseline time based on a relative amount of time required to perform another task for the client as compared to an amount of time required to perform the other task for other clients; and further adjusting the amount of time based on a relative amount of time for the professional to perform the service as compared to an amount of time for other professionals to perform the service to determine the adjusted time to perform the service, further adjusting the amount of time based on an estimated fraction of completed service for a current client and an amount of time required for the current client to complete a completed fraction of the service; further adjusting the amount of time based on the client-specific tax information from the previously filed tax return of the client; automatically calculating a travel time based on a determined location and a stored location of the professional; further adjusting the amount of time based on the travel time; and summing the adjusted time to perform each of the one or more tax return preparation services to obtain the estimated time for the professional to service the client; and automatically adding an entry for the client into a waiting list of the professional ” as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity. The limitations detail the instructions to determine a best professional by determining time values and service wait estimations, but for the recitation of generic computer components. The act of determining a best professional for an individual based an estimated wait time is a process that is managing the 
Similarly, regarding claim 15, the limitations of “determining one or more client requirements for the tax return preparation service to be performed for the client from a preliminary questionnaire; determining a plurality of professionals meeting the one or more client requirements for the tax return preparation service based at least in part on the client-specific tax information from the previously filed tax return; for each professional of the plurality of professionals: determining a current waiting list for the professional comprising one or more waiting clients for the professional; for each waiting client of the one or more waiting clients: determining one or more uncompleted services required by the waiting client; for each uncompleted service of the one of the more uncompleted services required by the waiting client: determining a baseline time to perform the uncompleted service; adjusting the baseline time based on an amount of time previously required to perform a similar service for the waiting client; further adjusting the baseline time based on a relative amount of time required to perform another task for the waiting client as compared to an amount of time required to perform the other task for other clients; and further adjusting the amount of time based on a relative amount of time for the professional to previously perform the uncompleted service as compared to an amount of time for other professionals to perform the uncompleted service to determine the adjusted time to perform the service, further adjusting the amount of time based on an estimated time to complete an uncompleted service for a current client, Page 6 of 14U.S. Patent Application Serial No. 15/296,581 Response Dated September 2, 2021Responsive to Office Action Dated June 3, 2021 wherein the estimated time to complete the uncompleted service for the current client is estimated from a determined fraction of a remaining portion of the uncompleted service for the current client and an amount of time required for the current client to complete a completed fraction of the service; and summing the adjusted time to perform each of the plurality of uncompleted services to obtain the estimated time for the professional to service the waiting client; automatically calculating a travel time based on a determined location and a stored location of the professional; and calculating an estimated wait time for the client based at least in part on the estimated times for the professional to service the plurality 
Dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims, which are directed to “Certain Methods of Organizing Human Activity” including managing interactions between individuals.
Independent claims 1, 8, and 15 do not integrate the judicial exception into a practical application. The additional elements are recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the exception using a generic computing system. Claims 1-7 are directed to a computer readable medium that performs “…storing computer-executable instructions that, when executed by a processor, perform a method of optimizing a wait time for a client…” which does not indicate the judicial exception is integrated into a practical application because the claimed invention is mere instructions to implement an abstract idea on a computer. This type of generally linking the use of the judicial exception is not sufficient to prove integration into a practical application. This finding is supported by the fact that paragraph [0019] of the specification states that a “general purpose computing device” can be used to implement the abstract ideas. Claims 8-14 and 15-20 are directed to methods to determine wait times, which are mere steps to perform the abstract idea, which are not linked to any particular technological environment. These claims do not include any additional elements to integrate the judicial exception into a practical application. The claims merely detail instructions to compute a best 
Regarding claims 1, 8, and 15, the claim limitation of “receiving a previously filed tax return associated with the client including client-specific tax information,” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. This pre-solution activity defines the step of gathering data from the requesting user, which is not sufficient to prove integration into a practical application.  
Regarding claims 1 and 15, the claim limitation of “notifying the client when the estimated wait time is below a threshold time” has been evaluated under Step 2A, Prong 2. This claim limitation is not sufficient to prove integration into a practical application. The limitation is mere extra-solution activity, defining the outputting step of the claim. This post-solution activity is not sufficient to prove integration into a practical application. 
Regarding claims 1 and 15, the limitation of “sending the one or more client requirements to the professional” and “receiving a response from the professional based on the one or more client requirements” is not sufficient to prove integration into a practical application. These two limitations are directed to extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Additionally, dependent claims 2-7, 9-14, and 16-20 merely narrow the abstract idea identified in the independent claims, which do not incorporate any additional elements to consider. Therefore, none of the dependent claims integrate the judicial exception into a practical application. 
The claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 8, and 15 do not contain additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited within the preamble (i.e. processor, computer readable medium), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The claims do not provide meaningful 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding claims 1, 8, and 15, the claim limitation of “receiving a previously filed tax return associated with the client including client-specific tax information,” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding claims 1 and 15, the claim limitation of “notifying the client when the estimated wait time is below a threshold time” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding claims 1 and 15, the limitation of “sending the one or more client requirements to the professional” and “receiving a response from the professional based on the one or more client requirements” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.”
Additionally, dependent claims 2-7, 9-14, and 16-20 merely narrow the abstract idea identified in the independent claims, which do not incorporate any additional elements to consider. The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas. Therefore, none of the dependent claims integrate the judicial exception into a practical application. The claims, as a whole, do not integrate the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Allowable Subject Matter
Claims 1-20 are allowable in view of the available field of prior art. The prior art of the record does not teach the combination of claim limitations of the independent claims. The claims recite a non-obvious combination of limitations in view of a specific field of endeavor, tax preparation and utilizing previous tax returns from a questionnaire, that when considered in view of the available field of prior art, is deemed not obvious. The combination of claim limitations renders the claimed invention not obvious in view of the available field of prior art. 
The closest prior art of the record discloses: Mori et al. (US 8620712 B1) discloses automatically scheduling a tax preparation services appointment with a best professional, determining one or more client requirements associated with a tax preparation service, determining a baseline time based on the complexity of the service, and determining a plurality of potential tax preparation professionals that meet 
Therefore, the combination of claim limitations are deemed not obvious over the available field of prior art. 
However, the present claims are not allowed at this time. The present claims stand rejected under 35 USC 101, as set forth in the instant office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683